Citation Nr: 0716793	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased evaluation for duodenal ulcer, 
rated as 20 disabling from April 3, 2000; and rated as 40 
percent disabling since June 16, 2005.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1945 to September 
1946, and from December 1950 to August 1951.

This appeal to the Board of Veterans Appeals (Board) was 
brought from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in September 2000 
and December 2001.

During the course of the current appeal, the RO initially 
increased the veteran's rating for his service-connected 
duodenal ulcer from 10 to 20 percent from April 3, 2000.  
Since that was not the maximum rating available, the case 
remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran and his son provided testimony before a Veterans 
Law Judge at the RO in March 2004; a transcript of that 
testimony is of record.

In August 2004, the case was remanded by the Board.  
Subsequently, the rating was increased for the veteran's 
duodenal ulcer disability from 20 to 40 percent, effective 
June 16, 2005.  That did not fully address the then pending 
issue with regard to the rating assigned from April 2000.  
Moreover, that is not the maximum available, so the issue (as 
re-stated on the first page of the present decision) would 
remain on appeal in any event.  See AB v. Brown, supra. 

In March 2007, the veteran's motion to advance the case on 
the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c) was granted by a Deputy Vice Chairman of the 
Board.

Also in March 2007, the veteran was informed by the Board 
that the Veterans Law Judge who had conducted his earlier 
hearing is no longer with the Board, and asked whether he 
wishes to have another hearing.  He was given a prescribed 
period during which he was to respond, and did not reply, so 
the case is now ready for appellate review on the evidence of 
record.


FINDINGS OF FACT

1.  Since June 2000, the veteran's duodenal ulcer more often 
than not has been generally moderately severe but less than 
severe, with anemia, loss of weight and abdominal pain but no 
vomiting, hematemesis, or melena.

2.  The veteran's duodenal ulcer symptoms are fairly well 
relieved by standard ulcer therapy; he does not have severe 
impairment of overall health due to his ulcer, and he has 
other problems, including prostate cancer with post-radiation 
proctitis and other colonic disabilities, which cause similar 
digestive system symptoms. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 40 
percent, but no higher, for the veteran's service-connected 
duodenal ulcer disease have been met from April 3, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.112, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

A 10 percent rating had been assigned for the veteran's 
duodenal ulcer since 1951 and his separation from service.  
The veteran filed his current claim for an increase in April 
2000.  A rating action by the VARO in September 2000 
continued the then assigned 10 percent rating and a letter 
was sent informing him thereof, as well as what evidence had 
been used in his claim.  A rating in December 2001 assigned a 
20 percent rating from April 2000, ans to which an SOC was 
issued in January 2002.  He filed a Substantive Appeal (VA 
Form 9) in March 2002, and an additional written statement 
soon thereafter.  Another SOC was issued in June 2003, and 
the VARO sent him correspondence which informed him of the 
actions taken.  An SSOC was issued in June 2003. 

The veteran represented himself and testified before a 
Veterans Law Judge at the VARO in March 2004.  The Board 
remanded the case in August 2004 on the then pending issue of 
entitlement to an evaluation in excess of 20 percent.  A 
letter from VA to the veteran in August 2004 explained that 
additional evidence was necessary and how it might be 
obtained, including a new VA examination.  The correspondence 
was returned due to the veteran's no longer residing at that 
address; it was re-sent in February 2005 to his new address.  
After a new VA examination and additional clinical records 
were obtained, a rating action/SSOC was issued in June 2005 
increasing the rating from 20 to 40 percent disabling 
effective June 16, 2005.

The Board finds that the aggregate communications with the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claim was not technically furnished 
prior to the initial adjudication, any defect with respect to 
timing was harmless error.  See Mayfield, supra.  Special 
attempts were made, to include at the hearing, to assist him 
and his son to fully understand the compensation process.  He 
was also advised of his opportunities to submit additional 
evidence.  Subsequently, an SSOC provided him with additional 
time to submit more evidence.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that the veteran has been given 
every reasonable opportunity to participate and has, in fact, 
actively participated in the documentation and pursuit of his 
claim.

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  The increased rating claim is granted herein, in 
part, and any defect in notice regarding the effective date 
will be remedied by the RO when it implements the award.

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Peptic ulcer disease is evaluated pursuant to 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7305, which mandates a 60 percent 
rating for severe symptoms manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe ulcer disease manifested by 
symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  

The 40 percent currently assigned for symptoms related to 
hiatal hernia and duodenal ulcers with GERD was awarded under 
38 C.F.R. § 4.114, DCs 7346-7305.  A 40 percent evaluation is 
not afforded under DC 7346.  Rather, a 30 percent evaluation 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
contemplates symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under DCs 7305 and 7346.  For purposes of evaluating 
conditions in Section 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  See 38 C.F.R. § 
4.112.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In correspondence of record, and at the personal hearing, the 
veteran and his son argued that the clinical evidence in the 
file at that time was not accurate or up-to-date, and that he 
had had significant weight loss, bleeding, pain, and other 
symptoms attributable to his ulcer disease and residuals of 
surgery in July and October 2000 for removal of cancerous 
polyps and a colonoscopy, all of which are associated with 
his service-connected problems and none of which are 
reflected in the evidence of record.

Clinical reports from the Community Cancer Center dated in 
March 2000 show follow-up radiation oncology consultations 
for a diagnosis of adenocarcinoma of the prostate.  
Collaterally, the veteran had complained of occasional blood 
in his stool in 3 out of 4 specimens, as well as occasional 
heartburn.

On VA examination in May 2000, the veteran reported having 
heartburn on a regular basis, for which he was now taking 
Ranitidine, 300 mg, twice daily.  He said he developed 
heartburn when he had spicy or fatty foods, or orange juice.  
He was unable to tolerate beer.  He denied any dysphagia, 
nausea, vomiting, melena, hematochezia, weight loss, 
anorexia, or abdominal pain.  It was noted that he had been 
checked serologically at the laboratory and was found to be 
positive for Helicobacter (H.) pylori.  He had not taken 
steroids.  He had also had a positive stool, for which he was 
to undergo a colonoscopic evaluation.  It was noted that two 
months before he had been diagnosed with prostatic cancer, 
for which he had been on radiation treatments.  On 
examination, his abdomen was completely benign, without 
hepatomegaly or masses felt.  It was felt that since he had a 
diagnosis of duodenal ulcer, and since most ulcers are caused 
by H. pylori, an endoscopic evaluation would be done after 
the irradiation was completed.

The examiner provided an addendum in July 2000 after which 
the evaluative procedures had been done (following completion 
of the post-cancer irradiation).  It was noted that the 
veteran had had two malignant polyps removed from his sigmoid 
and descending colon.  He was found to have diverticulitis in 
the right and left colon and minor hemorrhoids.  An endoscopy 
showed a small hiatal hernia.  A removed nodule was biopsied 
and was negative for H. pylori, reflecting successful 
treatment thereof. 

A pathology report dated in July 2000 showed fragments of 
gastric mucosa with moderately deep gastric pits that were 
lined with differentiated columnar cells and in the bottoms 
of some of the bits there were collections of neutrophils 
suggestive of an acute inflammatory problem.  The supporting 
lamina propria was mildly edematous and infiltrated with 
increased numbers of plasma cells along with occasional 
lymphocytes and eosinophils.  In some instances, there were 
also neutrophils infiltrating this tissue.  Special stains 
for H. Pylori were negative.  The diagnosis was subacute and 
acute inflammation of the gastric mucosa.

Clinical records for VA evaluations in October 2000 reflect a 
diagnosis of malignant colon polyps.  He was noted to have a 
history of reflux esophagitis as well as other symptoms. The 
pathological report showed intramucosal adenocarcinoma 
arising in a tubular adenoma in the descending colon.  Right 
sigmoid colon biopsy showed invasive adenocarcinoma extending 
to the cauterized margin.  A stomach biopsy showed chronic 
gastritis with moderate activity and focal intestinal 
metaplasia with dysplasia.  H. pylori were identified.  A 
subsequent notation was made that since these organisms were 
often present in duodenal or peptic ulcer, further study of 
the ulcer relationship was required.

In November 2000, a notation was made on surgery that he had 
been found to have polyps on flexible sigmoidoscopy and had 
reportedly had malignant polyps in the left colon on a prior 
endoscopic examination.  He was found to have diverticulitis 
of the sigmoid colon and diverticulosis of the descending 
colon to the sigmoid colon which was not bleeding.  Other 
findings in late 2000 included recurrent gastroesophageal 
reflux disease (GERD) for which he was to be given 
Ranitidine.

Clinical records from 2001 show ongoing care for his cancer.  
He had urinary frequency associated with radiation therapy.  
He also had some peripheral edema due to estrogen therapy.  
There was some residual pelvic soreness.

Clinical records from January 2002 show benign neoplasm of 
the large bowel, malignant neoplasy of the colon and rectal 
anal hemorrhage.  Other records show the diagnosis of GERD.

On VA examination May 2003, he was noted to have a history of 
loss of weight, about 15 pounds in the past few months.  He 
had occasional nausea and vomiting about once every two 
months or so.  He also had bouts of constipation and diarrhea 
and took Metamucil on a regular basis; he had some periodic 
abdominal colic-like symptoms, and on a daily basis, had 
distention from gas on his stomach, and felt bloated.  It was 
noted that he had recently been found to have a hiatal 
hernia.  He was also noted to have a recent diagnosis of 
anemia.  In a limited examination, there was tenderness in 
the epigastric areas.  Diagnoses were service connected 
peptic ulcer disease presently inactive; active GERD with 
hiatus hernia; chronic anemia; and increased stress related 
to carcinoma of the prostate and possible carcinoma of the 
colon.  

On VA examination in June 2005, it was noted that, after the 
veteran had completed his post-cancer radiation treatment, he 
had had episodes of bright rectal bleeding which had been 
felt to be a result of the radiation.  After two procedures, 
wherein a great deal of bleeding tissue was fulgurated, he 
had had better control.  He had not had vomiting or 
hematemesis.  He had had dark stools for years, which was 
felt to be related to his taking iron supplements; recently 
he had had hemoccult positive stools.  He had daily abdominal 
pain, in the "middle", which occurred at night and at least 
three times a week were very severe.  He obtained relief with 
Maalox or food, but still avoided spicy foods or alcohol as 
they increased his pain.  He took Lansoprazole and Maalox as 
necessary.  He had not had colicky pain, distention or 
nausea.  

On examination, it was noted that over the past 4-6 months, 
his weight had gone from 243 pounds to 195 pounds; he had 
gained back about 5 pounds, but had not changed food intact 
during that time.  A year before, he had been found to be 
very anemic and received 3 units of blood.  He had had 
recurrence of the symptoms about two weeks before the 
examination and had then received another 2 units of blood 
with resolution of the anemia.  There was some tenderness 
from the umbilicus to the epigastrium of his somewhat 
protuberant abdomen.  He said he had some pain all of the 
time which became very severe about three times a week.  He 
was noted to have an easily reducible small umbilical hernia 
and an asymptomatic ventral hernia.  It was noted that 
further evaluative testing was scheduled to assess the 
gastrointestinal bleeding situation.

The examiner concluded that the veteran had a history of 
duodenal ulcer in service and he "may in fact be having 
recurrence of same".  He also had recurrent gastrointestinal 
bleeding of unknown cause and secondary anemia as a result.  
In addition to the cancer related findings, he was noted to 
have had a 45-pound weight loss, otherwise unexplained.

The examiner opined that it is - 

as likely as not that the veteran's 
gastrointestinal symptoms of abdominal 
pain relieved by antacid and food, 
gastrointestinal bleeding, anemia, 
gastroesophageal reflux disorder, and 
chronic gastritis are in fact, related to 
service-connected ulcer disease.  If, in 
fact, he has bloating and distention, it 
may be as well.  It is not at all likely 
that his colon cancer is, however, 
related to his service connected duodenal 
ulcer disease, nor is his diverticulitis, 
colon polyps or diverticulosis.  
(Emphasis added)



Subsequent clinical reports show ongoing problems with 
anemia, rectal bleeding, abdominal pain, and fatigue.  It was 
unclear whether he had recurrent ulcer or the bleeding was 
from erosive gastritis of the stomach.  Endoscopic 
examination in August 2005 showed a deformed antribulbar area 
and many tiny erosions.  He was transfused, given 
supplemental iron, and eventually given Epoetin injections.

In assessing the veteran's service-connected residuals of 
duodenal ulcer since April 2000, the Board has the benefit of 
extensive clinical evaluations, laboratory assessments, and 
evaluative studies.  It is necessary to clarify that in 
addition to his ulcer, which is of long-standing nature, he 
has also developed other problems such as his prostate cancer 
for which he received treatment, the irradiation segments of 
which precipitated significant proctitis.  He also has 
unrelated hernias, polyps, and diverticular problems.

Nonetheless, a medical expert has clarified that many of the 
symptoms he now experiences to include abdominal pain, 
gastrointestinal bleeding and anemia, GERD, and gastritis, 
bloating and distention, are all due to the service-connected 
disability and must be taken into consideration in 
compensating him therefor.  The gastrointestinal bleeding 
with secondary anemia has been particularly intransigent and 
has required not only ongoing iron supplements, but also 
recurrent transfusions and most recently, the use of 
injectable Epoetin with some apparent success.  His duodenal 
ulcer was historically identified by the presence of H. 
Pylori, and the recent pathological observation of that 
recurrence and subsequent abatement has been suspicious of 
activation of his ulcer.  At the very least, he now manifests 
gastritis and there are demonstrated mucosal abnormalities.  
He has complained of fatigue although it is difficult to 
attribute this to one of his disabilities versus another.

Nonetheless, and notwithstanding that he was also 
concurrently having symptoms associable with developing 
oncologist disabilities, the veteran's ulcer disability was 
beginning to incrementally increase in symptoms in the Spring 
of 2000 and has, to some extent, continued to do so since.  
He has been shown to have symptoms which were more often than 
not generally moderately severe but less than severe nd less 
than constant, with anemia, loss of weight and abdominal pain 
but no vomiting, hematemesis or melena.  These symptoms are 
fairly well relieved by standard ulcer therapy to include 
watching what he eats, and the use of Maalox on occasion; all 
in all, he does not have severe impairment of overall health 
solely due to his ulcer.  The Board finds that the evidence 
with regard to his disability since June 2000 raises a 
reasonable doubt that his ulcer problem is of moderately 
severe nature but less than severe, and that a 40 percent 
rating is reasonably warranted from April 2000.  However, 
absent additional clinical findings reflective of severe 
impairment of health, an evaluation in excess of 40 percent 
is not warranted, either before or since June 2000.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The Board has been unable to 
identify an exceptional or unusual disability picture, and 
nothing of that nature has been identified or documented by 
the veteran or his representative. The record does not 
reflect that the veteran has been hospitalized for the 
treatment of his ulcer condition for some time.  Nor is there 
sufficient evidence of record reflecting that this condition 
alone has caused marked interference with employment.




ORDER

A disability rating of 40 percent for duodenal ulcer is 
granted from April 3, 2000, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.

A disability rating in excess of 40 percent for peptic ulcer 
disease is not warranted; to that extent, the appeal is 
denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


